Citation Nr: 1609737	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  07-39 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for brain cancer, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to brain cancer.

3.  Entitlement to an initial disability rating (evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1970 to November 1971.  He is a recipient of the Bronze Star Medal with letter "V" device and the Air Medal with letter "V" device.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the RO in Detroit, Michigan, which granted service connection for PTSD and assigned a 30 percent initial rating effective April 6, 2005, and which denied service connection for brain cancer.  It also comes from an August 2009 rating decision, which denied service connection for peripheral neuropathy.

In February 2010, the Veteran presented testimony at a hearing before RO personnel.  A copy of the hearing transcript is associated with the claims file.

In a January 2014 decision, in pertinent part, the Board denied service connection for brain cancer and bilateral upper and lower extremity peripheral neuropathy as secondary to brain cancer.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Memorandum Decision (located in VBMS), the Court vacated the portion of the Board's January 2014 decision denying service connection for brain cancer and bilateral upper and lower extremity peripheral neuropathy as secondary to brain cancer, and remanded the matter for further proceedings consistent with the Memorandum Decision.

In addition, in November 2012 and January 2014, the Board remanded the issues of a higher initial rating for PTSD and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remands is included in the Remand section below.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The issues of service connection for bilateral upper and lower extremity peripheral neuropathy as secondary to brain cancer, a higher initial rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides, including Agent Orange, in service.

2.  The Veteran has a current disability of olidendroglioma and astrocytoma (brain cancer).

3.  The brain cancer is causally related to in-service exposure to herbicide agents.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for brain cancer as due to herbicide exposure have been met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for brain cancer has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (grant of service connection for brain cancer), no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist as to the issue of depression is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Brain Cancer

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, brain cancer (as a malignant tumor) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e) ; and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.

The VA Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  As of May 2008, these included cancers of brain and nervous system.  See Notice, 75 Fed. Reg. 32540 -03 (2010).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that he has brain cancer and that it is related to the presumed exposure to herbicides in Vietnam.  In this case, the Veteran was diagnosed with and underwent surgery for olidendroglioma and astrocytoma (brain cancer).  Also, the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  As brain cancer is not one of the presumptive diseases for herbicide exposure, there is no presumption of service connection based on herbicide exposure for the claimed brain cancer.  See 38 C.F.R. § 3.309(e); see also Notice, 75 Fed. Reg. 32540-03 (2010).

Regardless, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

As the Board is granting service connection based on direct service connection (adjudicated below) under 38 C.F.R. § 3.303(d), the additional theory of presumptive service connection for a chronic disease (a malignant tumor) is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the brain cancer is causally related to in-service exposure to herbicide agents.  In support of the Veteran's claim, in a December 2006 report, the Veteran's private physician, 
Dr. R.M.S., noted that, "the induction of brain gliomas by Agent Orange (Trichlorophenol or TCP) is well documented in the medical literature."  The private physician opined that the Veteran's tumor is service connected.

The unfavorable evidence includes an April 2013 VA examiner's opinion that the brain cancer is unlikely related to dioxin (Agent Orange) exposure in service.
As discussed in the November 2012 Board Remand, the November 2005 and August 2009 VA examinations did not address the etiology of the Veteran's brain cancer.  For this reason, pursuant to the November 2012 Board Remand, a VA medical opinion was provided in April 2013.  

The April 2013 VA examiner indicated a review of the claims file and opined that the claimed condition (brain cancer) is less likely than not incurred in or caused by the in-service event (herbicide exposure).  The VA examiner explained that review of previous claims of the same nature indicated that there was no medical literature to support a link between the Veteran's astrocytoma and Agent Orange exposure.  The VA examiner indicated that to be true after her own review of the available medical literature.  The VA examiner further explained that the only well-established environmental risk factor for brain tumors is exposure to high doses of ionizing radiation, which is not a factor in this case.  After a review of the Veteran's arguments and Dr. R.M.S.'s opinion, the VA examiner indicated there was no medical literature to support the finding that astrocytoma (brain cancer) is related to dioxin (Agent Orange) exposure.

Directly addressing the July 2015 Memorandum Decision, the Board notes that it is not a requirement that medical examinations under section 5103A only be conducted by physicians.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  As provided by 38 C.F.R. § 3.159(a)(1), competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In Cox, a nurse practitioner was found to fit squarely into the requirement of 38 C.F.R. § 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  Similarly, in this case, the April 2013 VA examiner is an advanced practice registered nurse that has years of experience in VA Compensation and Pension examinations; thus, the examiner's medical education, training, and experience meet the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  

Pursuant to the July 2015 Memorandum Decision, the Veteran submitted a private medical opinion from a physician, Dr. S.M.S, in December 2015.  In the letter, 
Dr. S.M.S. indicated a review of the Veteran's service treatment records and relevant records in the claims file, to include the April 2013 VA examination report, and the medical opinion from Dr. R.M.S.  Dr. S.M.S. indicated that the current scientific literature supports a clear association between tetrachlorodibenzodioxin (TCDD) and herbicides in Vietnam and the glioma cancer condition, which the Veteran developed.  Dr. S.M.S. cited to, and provided copies of, medical literature and articles supporting this finding.  Based on these articles, Dr. S.M.S. opined that the Veteran's exposure to Agent Orange and other agents containing TCDD and dioxin while serving in Vietnam was a significant factor in triggering the glioma.  As such, Dr. S.M.S. opined that the Veteran's glioblastoma multiforme is at least as likely as not the consequence of exposure to herbicides containing TCDD and dioxin during in military service in Vietnam.

All three medical opinions are competent and probative medical evidence because they are factually accurate, as it appears each medical professional had knowledge of the relevant evidence in this case, relied on accurate facts, and gave fully articulated impressions and opinions.  There is no other competent medical opinion of record against the claim which directly addresses the etiology of the Veteran's brain cancer.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for brain cancer on a direct basis, as related to exposure to herbicides in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for brain cancer, as due to herbicide exposure, is granted.



REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral upper and lower extremity peripheral neuropathy, an initial disability rating for PTSD in excess of 30 percent, and entitlement to a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Service Connection for Bilateral Upper and Lower Peripheral Neuropathy

As adjudicated above, service connection for brain cancer is granted.  The Veteran contends that the peripheral neuropathy of the bilateral upper and lower extremities is directly related to the brain cancer.  In this regard, in the November 2012 decision, the Board denied service connection for peripheral neuropathy of the bilateral upper and lower extremities on a direct and presumptive basis; as such, those theories of entitlement will not be further discussed.

An October 2005 neurology attending physician note reveals the examiner's opinion that peripheral neuralgia is most likely secondary to chemotherapy.  A January 2006 neurology consultation reveals that the examiner opined that diabetes mellitus might be the cause of peripheral neuropathy in the Veteran's feet; however, chemotherapy might also be the cause.  The numbness was not reproduced on examination.  A September 2008 neurology note reveals complaint of burning in both feet for the last two years.  The examiner included a rule-out diagnosis of peripheral neuropathy.  EMG testing in September 2008 reveals the Veteran's complaint of foot numbness corresponding to chemotherapy and radiation treatment.  Testing reveals a moderate to severe, chronic, missed sensorimotor polyneuropathy of unknown duration.

In this case, it is at least unclear whether the bilateral upper and lower extremity peripheral neuropathy is related to the (now) service-connected brain cancer.  The bilateral upper and lower extremity peripheral neuropathy has been attributed to both the service-connected brain cancer and nonservice-connected diabetes mellitus.  The Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  For this reason, an addendum medical opinion would assist in determining the etiology of the diagnosed bilateral upper and lower extremity peripheral neuropathy.  

Initial Rating for PTSD

In the January 2014 Remand, the Board instructed that a VA psychiatric medical opinion should be obtained to help determine, to the extent possible, the psychiatric symptomatology that is related to the service-connected PTSD, as well as to differentiate any cognitive or psychiatric symptoms or disorders that are not due to the service-connected PTSD.  See Mittleider, 11 Vet. App. at 182; see also 
38 C.F.R. § 4.14 (2015) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating and the rating of the same manifestation under different diagnoses are to be avoided).  In this case, although the Veteran is now service connected for both PTSD and brain cancer, the Veteran complains of memory loss and cognitive impairment as PTSD symptoms.  These symptoms have been variously related by clinicians and VA examiners to the residuals of surgery to remove the brain tumor (now service connected), as well as to the service-connected PTSD.  

To date, a review of the record, to include on VBMS and Virtual VA, does not indicate that a VA addendum psychiatric medical opinion has been obtained.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  See Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  


TDIU

In the January 2014 Remand, the Board also noted that some of the evidence relates to severity of PTSD symptomatology; as such, the TDIU claim is inextricably intertwined with the issue of an initial disability rating for PTSD in excess of 30 percent.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, the claim for a TDIU should be remanded on this basis alone.

In addition, in this case, the Veteran is service connected for brain cancer (adjudicated above), PTSD, bilateral hearing loss, and tinnitus.  As discussed in the January 2014 Board Remand, the Veteran was afforded various VA examinations of the service-connected disabilities; however, the Board finds these examinations inadequate to the extent that they fail to adequately address the occupational impact of the Veteran's service-connected disabilities.  In this regard, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ( VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion).   

The record does not reflect that a VA addendum opinion has been obtained regarding the functional effect of the service-connected disabilities, as a whole.  See Stegall at 268.

Accordingly, the issues of service connection for bilateral upper and lower extremity peripheral neuropathy as secondary to brain cancer, a higher initial rating for PTSD, and entitlement to a TDIU are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that a VA physician review the claims file, to include on VBMS and Virtual VA, and provide an addendum medical opinion.  The relevant documents in the claims and electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current bilateral upper and lower extremity peripheral neuropathy is caused by the service-connected brain cancer?

b) If not caused by the service-connected brain cancer, is it at least as likely as not (50 percent probability or greater) that the bilateral upper and lower extremity peripheral neuropathy is aggravated by (permanently worsened in severity beyond the natural progression of the disease) the service-connected brain cancer?  If the VA examiner opines that the bilateral upper and lower extremity peripheral neuropathy is aggravated by the service-connected brain cancer, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the opinions requested in paragraphs 
a) and b), the VA examiner should assume, as fact, that the Veteran 1) is service connected for brain cancer; 2) is not service connected for diabetes mellitus; and 3) has current diagnoses of bilateral upper and lower extremity peripheral neuropathy.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. Request a medical opinion from an appropriate VA psychologist or psychiatrist to help determine the current nature and severity of the service-connected PTSD.  A psychiatric examination of the Veteran is not required unless the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion; if so determined, such examination should be scheduled.  

The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria (38 C.F.R. § 4.130, General Rating Formula for Mental Disorders).  The relevant documents in the claims folder should be made available to the VA examiner for review and he or she should indicate such review in the medical opinion report.

The VA examiner is specifically asked to explain the etiology of the Veteran's cognitive limitations that are suspected to be related to the brain cancer, which was diagnosed in December 2004, and which is now service connected.  To the extent possible, the VA examiner should distinguish between symptomatology and impairment associated with the service-connected brain cancer versus that associated with service-connected PTSD, and discuss whether and to what each disorder affects the other.  

If the examiner is unable to differentiate between symptomatology and impairment attributed to service-connected brain cancer and the service-connected PTSD, he or she should so explicitly state.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. Forward the Veteran's claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's employability.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing examiner.

The VA examiner should provide an opinion as to the functional effect of the service-connected brain cancer, PTSD, bilateral hearing loss, and tinnitus, both individually and considered together, on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The VA examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations (to include the findings of the VA psychiatrist above), in the course of rendering any opinion.  

Thereafter, the examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the service-connected disabilities render the Veteran unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the service-connected disabilities render the Veteran unable to follow (maintain) substantially gainful employment? 

In rendering these opinions, the VA examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for brain cancer, PTSD, bilateral hearing loss, and tinnitus.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. Implement the Board's decision to grant service connection for brain cancer.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues of service connection for bilateral upper and lower extremity peripheral neuropathy, a higher initial rating for PTSD, and a TDIU in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


